Citation Nr: 1023403	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  09-31 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for lumbosacral strain.



REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney



ATTORNEY FOR THE BOARD

G. E. Fenice, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 2004 to March 
2008.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.


FINDING OF FACT

The Veteran's lumbosacral strain has been manifested by 
limitation of motion with severe flare-ups with muscle spasms 
that more nearly approximates limitation of forward flexion 
to less than 60 degrees.  No more significant limitation is 
shown, there is no ankylosis of the spine, and flexion of the 
thoracolumbar spine is not limited to 30 degrees or less.


CONCLUSION OF LAW 

With resolution of reasonable doubt, the criteria for a 
disability rating of 20 percent, but no higher, for 
lumbosacral strain have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Code 5242 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). 

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letter mailed in April 2008, prior to the initial 
adjudication of the claim.  This letter included notice with 
respect to the initial disability rating and effective date 
elements of the Veteran's claim.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
other pertinent medical records have been obtained.  The 
Veteran has not identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.


Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009).  

Lumbar strain is rated under the General Rating Formula for 
Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5242.  Intervertebral disc syndrome 
(preoperatively or postoperatively) is rated either under 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R.  § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 
5243.

If there are incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a 60 percent 
evaluation is warranted.  With incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent evaluation is warranted.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note (1).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury, the following ratings 
will apply:  Unfavorable ankylosis of the entire spine 
warrants a 100 percent disability rating while unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Forward flexion of the thoracolumbar spine 
to 30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent evaluation.  A 20 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine that is greater than 30 degrees, but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees; there is muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spine contour; or there is vertebral body fracture 
with loss of 50 percent or more height.  38 C.F.R. § 4.71a.

Note 1 following the General Rating Formula for Diseases and 
Injuries of the Spine provides that associated objective 
neurologic abnormalities are to be rated separately under an 
appropriate diagnostic code.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R.         § 4.40 concerning lack of 
normal endurance, functional loss due to pain, and pain on 
use and during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v.  
Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
Veteran's service-connected lumbar spine disability.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to the disability.  

The Veteran was granted service connection for lumbosacral 
strain in a June 2008 rating decision.  The disability was 
assigned a 10 percent rating effective March 2, 2008, the day 
after the Veteran's discharge from service.  He appealed this 
rating, contending that the severity of his lumbar spine 
disability warrants a higher rating.

In response to his original claim for service connection for 
a low back disability, the Veteran was afforded a VA 
examination in May 2008.  Upon examination, the Veteran 
complained of low back pain triggered by sitting or standing 
for awhile in the same position and by lifting as little as 
ten pounds.  He indicated that he treated the pain primarily 
with medication.  The examiner found no indication of flare-
ups or intervertebral disc syndrome.  A physical examination 
revealed lumbosacral paravertebral spasm.  There was no 
evidence of spinal ankylosis, and straight leg testing 
results were negative.  Range of motion testing revealed 
flexion to 90 degrees and extension to 30 degrees.  Left and 
right lateral flexion and left and right rotation were all to 
30 degrees.  There was pain on extension which started and 
ended at 30 degrees.  There was also pain at the endpoint of 
right lateral flexion and right rotation.  It was also noted 
that there was muscle spasm and pain during the motion 
maneuvers.  A neurologic examination was normal.  

The examiner concluded by diagnosing the Veteran with 
lumbosacral strain.  With respect to functional impact, it 
was noted that the Veteran had just returned from active duty 
and was not employed.  The examiner determined that this 
disability would have no effects on usual daily activity.

The Veteran was afforded another VA examination in May 2010.  
The Veteran claimed he was experiencing almost constant low 
back pain which prompted him to resign from his job at the 
coal mine, as he as missed nearly 15 days in 5 months due to 
back pain.  He claimed that he could not do too many chores 
and home, and experiences frequent weekly flare-ups lasting 
several hours and requiring bed rest for improvement.  The 
examiner found that while there were flare-ups of the 
Veteran's spinal condition, there was no evidence of 
incapacitating episodes of spine disease or radiation of 
pain.  An inspection of the spine revealed normal posture, 
appearance, and gait.  There was no abnormal spinal 
curvature.  There was evidence of spasm, tenderness, and pain 
with motion, but no evidence of atrophy, guarding, or 
weakness.  Range of motion testing revealed flexion to 85 
degrees and extension to 25 degrees.  Left and right lateral 
flexion were each to 30 degrees, while left lateral rotation 
was to 25 degrees and right lateral rotation was to 27 
degrees.  There was objective evidence of pain on active 
range of motion, but the examiner determined that there was 
no additional limitation after three repetitions of range of 
motion.  Neurologic testing yielded normal results.  

An MRI of the spine disclosed a central annulus tear with 
disc protrusion at L5-S1.  The examiner noted that the 
Veteran was not currently employed, but that his low back 
disability would have mild to moderate effects on the 
activities of daily living including chores, exercise, and 
sports.  

VA outpatient treatment records from 2008 through 2010 also 
note the Veteran's complaints and treatment of his low back 
disability.  In June 2008, a CT scan showed mild degenerative 
changes with no focal disc herniation, spinal stenosis or 
neural foraminal narrowing.  An entry from September 2008 
showed a continued diagnosis of chronic low back pain.

Based on the foregoing evidence, the Board has determined 
that the Veteran's lumbosacral strain disability more nearly 
approximates the rating criteria for a 20 percent disability 
rating under Diagnostic Code 5242 for limitation of motion 
with muscle spasms.  The Board acknowledges that VA 
examinations do not reveal flexion limited to less than 85 
degrees, and there is no indication of additional limitation 
upon repetitive motion.  However, the Veteran also reported 
severe flare-ups approximately once per week during which he 
was incapacitated.  It is noted that there are muscle spasms 
in the low back and increased pain on repetitive testing.  
Considering the additional functional impairment due to pain 
during flare-ups, the Board finds that the limitation of 
motion of the Veteran's lumbar spine most nearly approximates 
the next higher rating, which warrants a 20 percent rating.  

The Board has also considered the statements of the Veteran 
regarding the severity of this disability.  However, there is 
no objective medical evidence of limitation of motion of the 
lumbar spine that more nearly approximates limitation to 30 
degrees or less or ankylosis of the spine.  Accordingly, a 
disability rating of 20 percent, and no higher, is warranted.  
There is no ankylosis, gait alteration, or neurological 
findings.

The Board has considered whether there is any other schedular 
basis for granting an evaluation in excess of 20 percent, but 
has found none.  In particular, the Board notes that while 
the Veteran has complained of incapacitation at times, the 
record does not show that the Veteran has experienced any 
incapacitating episodes requiring bed rest prescribed by a 
physician.  In addition, the record does not confirm that he 
has experienced any significant neurological impairment in 
either lower extremity as a result of the disability.  
Neurologic testing of the lower extremities during both VA 
examinations revealed that motor and sensory function were 
both within normal limits.  Moreover, neither of the VA 
examiners found evidence of symptomatic intervertebral disc 
syndrome.

Consideration has been given to assigning staged ratings; 
however, at no time during the period on appeal has the 
disability warranted more than a 20 percent rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of those contemplated 
by the assigned rating.  He has missed some time from work, 
but that is considered in the rating assigned as set out 
above.  The impairment described is contemplated in the 
rating assigned.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.

ORDER

Entitlement to an initial rating of 20 percent, but no more, 
for lumbosacral strain is granted.  The appeal is granted to 
this extent subject to the criteria applicable to the payment 
of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


